Citation Nr: 1432748	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  10-39 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include dysthymic disorder, major depression, and anxiety reaction and schizophrenia.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, Puerto Rico that determined new and material evidence was not received to reopen a claim for service connection for "depressive disorder, dysthymic disorder, and anxiety depressive reaction."

The Veteran's requested formal hearing at the Agency of Original Jurisdiction (AOJ) was scheduled for February 28, 2011.  He cancelled the hearing prior to the scheduled date and requested his appeal be sent to the Board.

A March 2013 Board decision reopened the Veteran's claim and remanded it to the Appeals Management Center (AMC) for additional development and a decision on the merits.

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.


FINDINGS OF FACT

1.  The AMC completed the additional development directed in the March 2013 Board remand.

2.  The Veteran's acquired mental disorders did not have their onset in active service, and neither is otherwise causally related to active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a psychiatric disability, to include dysthymic disorder, major depression, and anxiety reaction and schizophrenia are not met.  38 U.S.C.A. §§ 1101, 1110, 1112(a) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013), have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, VA notified the Veteran in May 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned in the event service connection is granted.  The letter was time- and content-compliant.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and reports of VA examinations are in the claims file.  Further, as discussed later in this decision, the Board obtained a Veterans Health Administration (VHA) expert opinion to remedy deficiencies in the VA examination reports and opinions.  

Pursuant to the Board's remand, the AOJ asked the Veteran to authorize it to obtain the records of treatment he had reported, or to provide the records himself.  He did not respond.  See 38 C.F.R. § 3.159(e).  The AOJ issued a formal finding of unavailability.  The Veteran does not assert that there are further records to be obtained.  In support of his claim, the Veteran submitted a cassette tape less than two minutes in length which the Board had transcribed.  The transcription reflects the Veteran referred to paragraph numbers of the Statement of the Case (SOC) with which he disagreed.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Psychoses are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Walker, supra; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  If a chronic disease is adequately demonstrated during service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must fully consider the lay assertions of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1376-77.
 
When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Board must be especially mindful of this doctrine where service treatment records are not available.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).

Factual Background

Service treatment records note the Veteran was hospitalized in January 1971.  He was found to be amnesic and suffering from auditory hallucinations.  He admitted to being a heavy user of illicit drugs, including hashish, marijuana, amphetamines, and heroin.  On re-evaluation the following day, there was no evidence of a thought disorder, neurosis, psychosis, or clinical depression.  The examiner diagnosed passive aggressive personality, chronic, severe; and manifested by AWOL, manipulativeness, illicit drug use, intentional inefficiency, obstruction, lack of anxiety regarding his acting out behavior, rebelliousness, and hostility.  The Veteran was cleared for administrative disposition.

After separation from active service, the Veteran was hospitalized at a VA facility in late June 1971 following transfer from a private facility.  As noted earlier, the records from that admission are not available.  VA admissions notes describe the Veteran as disheveled, unkempt with dirty clothes and without shoes.  His affect was inappropriate, he was poorly oriented, and he presented with retarded psychic activity.  On the ward, he reported he heard voices calling his name while he was in service; and, he felt someone was always walking alongside him, and he expressed referential ideas.  The Veteran's memory was defective, and he reported suicidal ideas while driving his automobile.  He was discharged after 6 days against medical advice with a diagnosis of latent schizophrenia.  At the time of discharge, he was in good contact, well oriented and coherent, and deemed capable of handling his VA benefits.

Upon VA examination in July 1971, the Veteran was diagnosed with anxiety neurosis, chronic, with psychophysiologic responses and associated drug addiction.  In November 1971, a VA physician reviewed the claims file and opined the correct diagnosis was anxiety neurosis, chronic, with psychophysiologic responses and associated drug addiction.

A private script dated in December 1970 notes the Veteran had many symptoms suggestive of a moderate episode of schizophrenia.  This evidence was not received by VA until February 1981.

A January 1994 VA examination noted a diagnosis of severe anxiety depressive reaction.
On VA examination and review of the claims file in May 1999, the examiner noted the diagnosis was dysthymic disorder.

August 2009 private correspondence from N.A.O., M.D., notes the Veteran attributed his psychiatric disabilities to service.  Specifically, he reported an incident in which his wife was having an abortion, and the obstetrician recommended the Veteran be present.  He asked for permission but was denied.  Dr. O opined it was more probable than not the Veteran was misdiagnosed in service; and, his depression started in service as a result of his reported incident related to his wife.

Pursuant to a Board remand, the Veteran was examined in May 2013.  The VA examiner diagnosed depressive disorder NOS, and opined there was not at least a 50-percent probability that the disorder had its onset in active service, or was otherwise causally related to the 1971 hospitalization noted in the service treatment records, as it was an acute and transient and resolved without residual disability.  The examiner noted the findings documented in the service treatment records.

As noted earlier in the discussion of the VCAA, in February 2014, the Board requested the VHA to refer the claims file to a specialist for review and a nexus opinion.  See 38 C.F.R. § 20.901.  The Board request included the facts set forth earlier.  VHA referred the claims file to W.S., M.D., a board certified forensic psychiatrist.  His April 2014 opinion was provided to the Veteran that same month for any response he desired to submit.  See 38 C.F.R. § 20.903.  No response was received from the Veteran.

Dr. S noted his review of the claims file.  He noted specific disagreement with Dr. O as, absent any indication she reviewed any of the Veteran's extensive medical records, she based her opinion entirely on the Veteran's self-reported history.  Dr. S noted the Veteran's report to Dr. O was contrary to his documented history.  One example noted by Dr. S was that the Veteran admitted to Dr. O he consumed alcohol at the time of the in-service events, but he denied use of illicit drugs.  Dr. S also noted the Veteran, while in active service, did not report multiple symptoms of depression as he reported to Dr. O.

Dr. S opined the "brief psychotic episode" noted in January 1971 was substance induced, as the Veteran's psychotic symptoms had cleared the next day.  Dr. S opined further that the diagnosis of anxiety neurosis and the psychotic symptoms noted in June 1971 were most likely secondary to drug addiction as was the case in January 1971.  Dr. S opined the Veteran's current reported non-psychotic symptoms of depression and anxiety most likely had their onset after active service.  He opined further that there is less than a 50-percent probability the Veteran's acquired mental disorders are otherwise causally related to his active service.

Analysis

The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In doing so, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others, as long as the reasons for doing so are provided.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); see also Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  Further, the Board is not required to accord more weight to the opinion of a treating medical professional solely on that basis.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993) (citing Harder v. Brown, 5 Vet. App. 183, 188 (1993)); see Guerrier v. Brown, 7 Vet. App. 467 (1993).

The Board finds the conclusions and opinions of Dr. S more persuasive than those offered by Dr. O.  As Dr. S observed, Dr. O did not indicate consideration of any records or evidence other than the Veteran's self-reported history.  The Board may not reject a medical opinion solely on the rationale that it was based on history given by the claimant without first testing credibility of the history on which it was based.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  The evidence of record convinces the Board the Veteran's reports to Dr. O are incredible.  Further, Dr. O noted no rationale for her opinion.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).  There also is the matter of relative expertise.

Dr. O provided no indication of her area of medical expertise.  Her letterhead and signature noted only "M.D."  There is no indication she has any specialized training in psychiatry.  See Black v. Brown, 10 Vet. App. 279 (1997) (an opinion may be reduced in probative value even where the statement comes from someone with medical training, if the medical issue requires special medical knowledge).  This is not the case as concerns Dr. S's opinion.  He is a forensic psychiatrist, and he provided a rationale for his opinions.

Dr. S opined, consistent with the entries in the service treatment records, the Veteran's brief in- and post-service psychotic symptoms were drug induced by illicit substances.  The Veteran reported heavy use of illicit drugs, including hashish, marijuana, amphetamines, and heroin-all illicit drugs.  Under these circumstances, the Veteran's in-service acute psychotic episode was not in line of duty.  38 C.F.R. § 3.301(d).  The same finding applies to the June 1971 event.  Hence, the presumption of in-service occurrence of psychotic symptoms is rebutted.

In light of all of the above, the Board is constrained to deny the claim on both a presumptive and direct basis.  38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for a psychiatric disability, to include dysthymic disorder, major depression, and anxiety reaction and schizophrenia.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


